

116 HR 3101 IH: Achieving Independence through Degrees Act
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3101IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. DeFazio introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Higher Education Act of 1965 to increase the maximum Federal Pell Grant amount, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Achieving Independence through Degrees Act or the AID Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Adjustments to Federal Pell Grants
				Sec. 101. Increase in maximum Federal Pell Grant amount.
				Sec. 102. Increase in total semesters of Federal Pell Grant eligibility.
				Sec. 103. Extending Federal Pell Grant eligibility of certain short-term programs.
				Title II—Financial Aid Counseling for Borrowers
				Sec. 201. Annual financial aid counseling.
				Sec. 202. Exit counseling.
				Sec. 203. Online counseling tools.
				Sec. 204. Longitudinal study on the effectiveness of student loan counseling.
				Title III—Adjustments to the FAFSA Form
				Sec. 301. Provisional independence for certain students.
				Sec. 302. Revision of FAFSA form.
				Sec. 303. Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants,
			 loans, and work assistance for drug-related offenses.
				Title IV—Financial Aid Shopping Sheet
				Sec. 401. Secretarial requirements.
				Sec. 402. Requirements for institutions of higher education.
				Title V—SNAP and Higher Education
				Sec. 501. SNAP treatment of living expenses included in educational loans.
				Sec. 502. Eligibility of students to participate in the supplemental nutrition assistance program.
				Title VI—Adjustments to Campus-Based Student Financial Aid Programs
				Part A—Federal Supplemental Educational Opportunity Grants
				Sec. 601. Purpose; appropriations authorized.
				Sec. 602. Allocation of funds.
				Part B—Federal Work-Study Programs
				Sec. 610. Purpose; authorization of appropriations.
				Sec. 611. Allocation formula.
				Sec. 612. Grants for Federal work-study programs.
				Sec. 613. Flexible use of funds.
				Sec. 614. Job location and development programs.
				Sec. 615. Community service.
				Sec. 616. Pilot grant program.
				Sec. 617. Department activities.
				Sec. 618. Study and report.
			
		IAdjustments to Federal Pell Grants
 101.Increase in maximum Federal Pell Grant amountSection 401(b)(7)(C) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(C)) is amended by striking clauses (ii) and (iii) and inserting the following:
				
 (ii)Award year 2020–2021For award year 2020–2021, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be increased to $10,230.
 (iii)Subsequent award yearsFor award year 2021–2022 and each subsequent award year, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to—
 (I)the amount determined under this subparagraph for the preceding award year; increased by (II)a percentage equal to the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; and
 (III)rounded to the nearest $5.. 102.Increase in total semesters of Federal Pell Grant eligibilitySection 401(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended by striking 12 both places it appears and inserting 15.
			103.Extending Federal Pell Grant eligibility of certain short-term programs
 (a)In generalSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), is amended by inserting after subsection (j) the following:
					
						(k)Job training Federal Pell Grant program
 (1)DefinitionsIn this subsection: (A)Eligible career pathway programThe term eligible career pathway program means a program that—
 (i)meets the requirements of section 484(d)(2); (ii)is a program of training services listed under included on the list established under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)); and
 (iii)is part of a career pathway, as defined in section 3 of such Act (29 U.S.C. 3102). (B)Job training programThe term job training program means a career and technical education program at an institution of higher education that—
 (i)provides not less than 150, and not more than 600, clock hours of instructional time over a period of not less than 8, and not more than 15, weeks;
 (ii)provides training aligned with the requirements of employers in the State or local area, which may include in-demand industry sectors or occupations, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), in the State or local area (as defined in such section);
 (iii)is a program of training services that is provided through an eligible provider of training services listed under section 122(d) of such Act (29 U.S.C. 3152(d));
 (iv)provides a student, upon completion of the program, with a recognized postsecondary credential, as defined in section 3 of such Act, that is recognized by employers in the relevant industry, including credentials recognized by industry or sector partnerships in the State or local area where the industry is located;
 (v)has been determined, by the institution of higher education, to provide academic content, an amount of instructional time, and a recognized postsecondary credential that are sufficient to—
 (I)meet the hiring requirements of potential employers; and (II)satisfy any applicable educational prerequisite requirement for professional licensure or certification, so that the student who completes the program and seeks employment qualifies to take any licensure or certification examination needed to practice or find employment in an occupation that the program prepares students to enter;
 (vi)may include integrated or basic skills courses; and (vii)may be offered as part of an eligible career pathway program.
 (2)Grant programFor the award year beginning on July 1, 2020, and each subsequent award year, the Secretary shall carry out a program through which the Secretary shall award job training Federal Pell Grants to students in job training programs. Each job training Federal Pell Grant awarded under this subsection shall have the same terms and conditions, and be awarded in the same manner, as a Federal Pell Grant awarded under subsection (a), except as follows:
 (A)A student who is eligible to receive a job training Federal Pell Grant under this subsection is a student who—
 (i)has not yet attained a baccalaureate degree or postbaccalaureate degree; (ii)attends an institution of higher education;
 (iii)is enrolled, or accepted for enrollment, in a job training program at such institution of higher education; and
 (iv)meets all other eligibility requirements for a Federal Pell Grant (except with respect to the type of program of study, as provided in clause (iii)).
 (B)The amount of a job training Federal Pell Grant for an eligible student shall be determined under subsection (b)(1), except that—
 (i)the maximum Federal Pell Grant awarded under this subsection for an award year shall be 50 percent of the maximum Federal Pell Grant awarded under subsection (b)(5) applicable to that award year; and
 (ii)subsection (b)(4) shall not apply. (3)Inclusion in total eligibility periodAny period during which a student receives a job training Federal Pell Grant under this subsection shall be included in calculating the student's period of eligibility for Federal Pell Grants under subsection (c), and any regulations under such subsection regarding students who are enrolled in an undergraduate program on less than a full-time basis shall similarly apply to students who are enrolled in a job training program at an eligible institution on less than a full-time basis..
 (b)Additional safeguardsSection 496(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1099b(a)(4)) is amended— (1)in subparagraph (A), by striking and after the semicolon;
 (2)in subparagraph (B)(ii), by inserting and after the semicolon; and (3)by adding at the end the following:
						
 (C)if such agency or association has or seeks to include within its scope of recognition the evaluation of the quality of institutions of higher education participating in the job training Federal Pell Grant program under section 401(k), such agency or association shall, in addition to meeting the other requirements of this subpart, demonstrate to the Secretary that, with respect to such job training programs—
 (i)the agency or association’s standards include a process for determining whether the program provides training aligned with the requirements of employers in the State or local area served by the program; and
 (ii)the agency or association requires a demonstration that the program— (I)has identified each recognized postsecondary credential offered and the corresponding industry or sector partnership that actively recognizes each credential in the relevant industry in the State or local area where the industry is located; and
 (II)provides the academic content and amount of instructional time that is sufficient to— (aa)meet the hiring requirements of potential employers; and
 (bb)satisfy any applicable educational prerequisites for professional licensure or certification requirements so that the student who completes the program and seeks employment qualifies to take any licensure or certification examination that is needed to practice or find employment in an occupation that the program prepares students to enter;.
					IIFinancial Aid Counseling for Borrowers
 201.Annual financial aid counselingSection 485(l) of the Higher Education Act of 1965 (20 U.S.C. 1092(l)) is amended to read as follows:
				
					(l)Annual financial aid counseling
						(1)Annual disclosure required
 (A)In generalEach eligible institution shall ensure that each individual who receives a loan made under part D (other than a Federal Direct Consolidation Loan) receives comprehensive information on the terms and conditions of such loan and the responsibilities the individual has with respect to such loan. Such information shall be provided, for each award year for which the individual receives such loan, in a simple and understandable manner—
 (i)during a counseling session conducted in person; (ii)online, with the individual acknowledging receipt of the information; or
 (iii)through the use of the online counseling tool described in subsection (k)(1)(B). (B)Use of interactive programsIn the case of institutions not using the online counseling tool described in subsection (k)(1)(B), the Secretary shall require such institutions to carry out the requirements of subparagraph (A) through the use of interactive programs, during an annual counseling session that is in-person or online, that test the individual’s understanding of the terms and conditions of the loan awarded to the individual, using simple and understandable language and clear formatting.
 (2)All individualsThe information to be provided under paragraph (1)(A) to each individual receiving counseling under this subsection shall include the following:
 (A)An explanation of how the individual may budget for typical educational expenses and a sample budget based on the cost of attendance for the institution.
 (B)An explanation that an individual has a right to annually request a disclosure of information collected by a consumer reporting agency pursuant to section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)).
 (C)Based on the most recent data available from the American Community Survey available from the Department of Commerce, the estimated average income and percentage of employment in the State of domicile of the individual for individuals with—
 (i)a high school diploma or equivalent; (ii)some post-secondary education without completion of a degree or certificate; and
 (iii)a bachelor’s degree. (D)An introduction to the financial management resources provided by the Financial Literacy and Education Commission.
 (3)Borrowers receiving loans made under part D (other than Parent PLUS Loans)The information to be provided under paragraph (1)(A) to a borrower of a loan made under part D (other than a Federal Direct PLUS Loan made on behalf of a dependent student) shall include the following:
 (A)To the extent practicable, the effect of accepting the loan to be disbursed on the eligibility of the borrower for other forms of student financial assistance.
 (B)An explanation of the use of the master promissory note. (C)An explanation that the borrower is not required to accept the full amount of the loan offered to the borrower.
 (D)An explanation that the borrower should consider accepting any grant, scholarship, or State or Federal work-study jobs for which the borrower is eligible prior to accepting Federal student loans.
 (E)A recommendation to the borrower to exhaust the borrower’s Federal student loan options prior to taking out private education loans, an explanation that Federal student loans typically offer better terms and conditions than private education loans, an explanation of treatment of loans made under part D and private education loans in bankruptcy, and an explanation that if a borrower decides to take out a private education loan—
 (i)the borrower has the ability to select a private educational lender of the borrower’s choice; (ii)the proposed private education loan may impact the borrower’s potential eligibility for other financial assistance, including Federal financial assistance under this title; and
 (iii)the borrower has a right— (I)to accept the terms of the private education loan within 30 calendar days following the date on which the application for such loan is approved and the borrower receives the required disclosure documents, pursuant to section 128(e) of the Truth in Lending Act (15 U.S.C. 1638(e)); and
 (II)to cancel such loan within 3 business days of the date on which the loan is consummated, pursuant to section 128(e)(7) of such Act (15 U.S.C. 1638(e)(7)).
 (F)An explanation of the approved educational expenses for which the borrower may use a loan made under part D.
 (G)Information on the annual and aggregate loan limits for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans.
 (H)Information on how interest accrues and is capitalized during periods when the interest is not paid by either the borrower or the Secretary.
 (I)In the case of a Federal Direct PLUS Loan or a Federal Direct Unsubsidized Stafford Loan, the option of the borrower to pay the interest while the borrower is in school.
 (J)The definition of half-time enrollment at the institution, during regular terms and summer school, if applicable, and the consequences of not maintaining at least half-time enrollment.
 (K)An explanation of the importance of contacting the appropriate offices at the institution of higher education if the borrower withdraws prior to completing the borrower's program of study so that the institution can provide exit counseling, including information regarding the borrower's repayment options and loan consolidation.
 (L)For a first-time borrower— (i)a statement of the anticipated balance on the loan for which the borrower is receiving counseling under this subsection;
 (ii)based on such anticipated balance, the anticipated monthly payment amount under, at minimum— (I)the standard repayment plan; and
 (II)an income-based repayment plan under section 493C, as determined using regionally available data from the Bureau of Labor Statistics of the average starting salary for the occupation in which the borrower has an interest in or intends to be employed;
 (iii)an estimate of the projected monthly payment amount under each repayment plan described in clause (ii), based on the average cumulative indebtedness at graduation for borrowers of loans made under part D who are in the same program of study as the borrower; and
 (iv)an explanation of how interest accrues once a student borrower enters into repayment status. (M)For a borrower with an outstanding balance of principal or interest due on a loan made under this title—
 (i)a current statement of the amount of such outstanding balance and interest accrued; (ii)based on such outstanding balance, the anticipated monthly payment amount under, at minimum, the standard repayment plan and, using regionally available data from the Bureau of Labor Statistics of the average starting salary for the occupation the borrower intends to be employed, an income-based repayment plan under section 493C;
 (iii)an estimate of the projected monthly payment amount under each repayment plan described in clause (ii), based on—
 (I)the outstanding balance described in clause (i); (II)the anticipated outstanding balance on the loan for which the student is receiving counseling under this subsection;
 (III)a projection for any other loans made under part D that the borrower is reasonably expected to accept during the borrower’s program of study based on at least the expected increase in the cost of attendance of such program; and
 (iv)an explanation of how interest accrues once a student borrower enters into repayment status. (N)The obligation of the borrower to repay the full amount of the loan, regardless of whether the borrower completes or does not complete the program in which the borrower is enrolled within the regular time for program completion.
 (O)The likely consequences of default on the loan, including adverse credit reports, delinquent debt collection procedures under Federal law, and litigation, and a notice of the institution’s most recent cohort default rate (defined in section 435(m)), an explanation of the cohort default rate, the most recent national average cohort default rate, and the most recent national average cohort default rate for the category of institution described in section 435(m)(4) to which the institution belongs.
 (P)Information on the National Student Loan Data System and how the borrower can access the borrower's records.
 (Q)The contact information for the institution’s financial aid office or other appropriate office at the institution the borrower may contact if the borrower has any questions about the borrower's rights and responsibilities or the terms and conditions of the loan.
 (4)Borrowers receiving Parent PLUS Loans for dependent studentsThe information to be provided under paragraph (1)(A) to a borrower of a Federal Direct PLUS Loan made on behalf of a dependent student shall include the following:
 (A)The information described in subparagraphs (A) through (C) and (N) through (Q) of paragraph (3). (B)The option of the borrower to pay the interest on the loan while the loan is in deferment.
 (C)For a first-time borrower of such loan— (i)a statement of the anticipated balance on the loan for which the borrower is receiving counseling under this subsection;
 (ii)based on such anticipated balance, the anticipated monthly payment amount under the standard repayment plan; and
 (iii)an estimate of the projected monthly payment amount under the standard repayment plan, based on the average cumulative indebtedness of other borrowers of Federal Direct PLUS Loans made on behalf of dependent students who are in the same program of study as the student on whose behalf the borrower borrowed the loan.
 (D)For a borrower with an outstanding balance of principal or interest due on such loan— (i)a statement of the amount of such outstanding balance;
 (ii)based on such outstanding balance, the anticipated monthly payment amount under the standard repayment plan; and
 (iii)an estimate of the projected monthly payment amount under the standard repayment plan, based on— (I)the outstanding balance described in clause (i);
 (II)the anticipated outstanding balance on the loan for which the borrower is receiving counseling under this subsection; and
 (III)a projection for any other Federal Direct PLUS Loan made on behalf of the dependent student that the borrower is reasonably expected to accept during the program of study of such student based on at least the expected increase in the cost of attendance of such program.
 (E)Debt management strategies that are designed to facilitate the repayment of such indebtedness. (F)An explanation that the borrower has the options to prepay each loan, pay each loan on a shorter schedule, and change repayment plans.
 (G)For each Federal Direct PLUS Loan made on behalf of a dependent student for which the borrower is receiving counseling under this subsection, the contact information for the loan servicer of the loan and a link to such servicer’s website.
 (5)Annual loan acceptancePrior to making the first disbursement of a loan made under part D (other than a Federal Direct Consolidation Loan) to a borrower for an award year, an eligible institution, shall, as part of carrying out the counseling requirements of this subsection for the loan, ensure that after receiving the applicable counseling under paragraphs (2), (3), and (4) for the loan the borrower accepts the loan for such award year by—
 (A)signing the master promissory note for the loan; (B)signing and returning to the institution a separate written statement that affirmatively states that the borrower accepts the loan; or
 (C)electronically signing an electronic version of the statement described in subparagraph (B).. 202.Exit counselingSection 485(b) of the Higher Education Act of 1965 (20 U.S.C. 1092(b)) is amended—
 (1)in paragraph (1)(A)— (A)in the matter preceding clause (i), by striking through financial aid offices or otherwise and inserting through the use of an interactive program, during an exit counseling session that is in-person or online, or through the use of the online counseling tool described in subsection (k)(1)(A);
 (B)by redesignating clauses (i) through (ix) as clauses (iv) through (xii), respectively; (C)by inserting before clause (iv), as so redesignated, the following:
						
 (i)a summary of the outstanding balance of principal and interest due on the loans made to the borrower under part B, D, or E;
 (ii)an explanation of the grace period preceding repayment and the expected date that the borrower will enter repayment;
 (iii)an explanation that the borrower has the option to pay any interest that has accrued while the borrower was in school or that may accrue during the grace period preceding repayment or during an authorized period of deferment or forbearance, prior to the capitalization of the interest; and
 (iv)an explanation of how interest accrues once a student borrower enters into repayment status, and an estimation of how much interest will accrue over time under the standard repayment plan and an income-based repayment plan under section 493C;;
 (D)in clause (iv), as so redesignated— (i)by striking sample information showing the average and inserting information, based on the borrower’s outstanding balance described in clause (i), showing the borrower’s; and
 (ii)by striking of each plan and inserting of at least the standard repayment plan and the income-based repayment plan under section 493C; (E)in clause (ix), as so redesignated—
 (i)by inserting decreased credit score, after credit reports,; and (ii)by inserting reduced ability to rent or purchase a home or car, potential difficulty in securing employment, after Federal law,;
 (F)in clause (x), as so redesignated, by striking consolidation loan under section 428C or a; (G)in clauses (xi) and (xii), as so redesignated, by striking and at the end; and
 (H)by adding at the end the following:  (xiii)for each of the borrower’s loans made under part B, D, or E for which the borrower is receiving counseling under this subsection, the contact information for the loan servicer of the loan and a link to such servicer’s website; and
 (xiv)an explanation that an individual has a right to annually request a disclosure of information collected by a consumer reporting agency pursuant to section 612(a) of the Fair Credit Reporting Act (15 U.S.C. 1681j(a)).;
 (2)in paragraph (1)(B)— (A)by inserting online or before in writing; and
 (B)by adding before the period at the end the following: , except that in the case of an institution using the online counseling tool described in subsection (k)(1)(A), the Secretary shall attempt to provide such information to the student in the manner described in subsection (k)(3)(C); and
 (3)in paragraph (2)(C), by inserting , such as the online counseling tool described in subsection (k)(1)(A), after electronic means. 203.Online counseling toolsSection 485(k) of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended to read as follows:
				
					(k)Online counseling tools
 (1)In generalBeginning not later than 1 year after the date of enactment of the Achieving Independence through Degrees Act, the Secretary shall maintain— (A)an online counseling tool that provides the exit counseling required under subsection (b) and meets the applicable requirements of this subsection; and
 (B)an online counseling tool that provides the annual counseling required under subsection (l) and meets the applicable requirements of this subsection.
 (2)Requirements of toolsIn maintaining the online counseling tools described in paragraph (1), the Secretary shall ensure that each such tool is—
 (A)consumer tested, in consultation with other relevant Federal agencies, to ensure that the tool is effective in helping individuals understand their rights and obligations with respect to borrowing a loan made under part D;
 (B)understandable to students who are borrowers of loans made under part D; and (C)freely available to all eligible institutions.
 (3)Record of counseling completionThe Secretary shall— (A)use each online counseling tool described in paragraph (1) to keep a record of which individuals have received counseling using the tool, and notify the applicable institutions of the individual’s completion of such counseling;
 (B)in the case of a borrower who receives annual counseling for a loan made under part D using the tool described in paragraph (1)(B), notify the borrower by when the borrower should accept, in a manner described in subsection (l)(6), the loan for which the borrower has received such counseling; and
 (C)in the case of a borrower described in subsection (b)(1)(B) at an institution that uses the online counseling tool described in paragraph (1)(A) of this subsection, the Secretary shall attempt to provide the information described in subsection (b)(1)(A) to the borrower through such tool..
			204.Longitudinal study on the effectiveness of student loan counseling
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education, acting through the Director of the Institute of Education Sciences, shall begin conducting a rigorous, longitudinal study of the impact and effectiveness of the student loan counseling—
 (1)provided under subsections (b), (l), and (k) of section 485 of the Higher Education Act of 1965 (20 U.S.C. 1092), as amended by this Act; and
 (2)provided through such other means as the Secretary of Education may determine. (b)Contents (1)Borrower informationThe longitudinal study carried out under subsection (a) shall include borrower information, in the aggregate and disaggregated by race, ethnicity, gender, income, and status as an individual with a disability, on—
 (A)student persistence; (B)degree attainment;
 (C)program completion; (D)successful entry into student loan repayment;
 (E)cumulative borrowing levels; and (F)such other factors as the Secretary of Education may determine.
 (2)ExceptionThe disaggregation under paragraph (1) shall not be required in a case in which the number of borrowers in a category is insufficient to yield statistically reliable information or the results would reveal personally identifiable information about an individual borrower.
 (c)Interim reportsNot later than 18 months after the commencement of the study under subsection (a), and annually thereafter, the Secretary of Education shall evaluate the progress of the study and report any short-term findings to the appropriate committees of Congress.
				IIIAdjustments to the FAFSA Form
 301.Provisional independence for certain studentsSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended— (1)in subsection (h)(1), by inserting the following before the semicolon: , including the special circumstances under which a student may qualify for a determination of independence; and
 (2)by adding at the end the following:  (i)Provisional Independent Students (1)Requirements for the SecretaryThe Secretary shall—
 (A)enable each student who, based on the special circumstance specified in subsection (h)(1), may qualify for an adjustment under section 479A that will result in a determination of independence under such section and section 480(d)(1)(I), to complete the forms developed by the Secretary under subsection (a) as an independent student for the purpose of a provisional determination of the student’s Federal financial aid award, but subject to verification under paragraph (2)(E) for the purpose of the final determination of the award;
 (B)upon completion of the forms developed by the Secretary under subsection (a), provide an estimate of the student’s Federal Pell Grant award, based on the assumption the student is determined to be an independent student;
 (C)ensure that, on each form developed under this section, there is a single and easily understood screening question to identify an applicant for aid who wishes to provisionally apply for independent status under sections 479A and 480(d)(1)(I); and
 (D)specify, on the forms, the consequences under section 490(a) of knowingly and willfully completing the forms as an independent student under subparagraph (A) without meeting the special circumstances to qualify for such a determination.
 (2)Requirements for financial aid administratorsWith respect to a student accepted for admission who completes the forms as an independent student under paragraph (1)(A), a financial aid administrator—
 (A)shall notify the student of the institutional process and requirements for an adjustment under sections 479A and 480(d)(1)(I) that will result in a determination of independence under such sections within a reasonable time after the student completes the forms developed by the Secretary under subsection (a) as an independent student for the purpose of a provisional determination of the student’s Federal financial aid award;
 (B)may make an adjustment under sections 479A and 480(d)(1)(I) for a determination of independence in the absence of conflicting information;
 (C)shall provide a final determination of the student’s Federal financial aid award to the student in the same manner as, and by not later than the date that, the administrator provides most other provisionally independent students their final determinations of Federal financial aid awards, or during the award year in which the student initially submits an application, whichever comes sooner;
 (D)shall, in making a final determination of the student’s Federal financial aid award, use the discretion provided under sections 479A and 480(d)(1)(I) to verify whether the student meets the special circumstances to qualify as an independent student;
 (E)in accordance with paragraph (B), may consider as adequate verification that a student qualifies for an adjustment under sections 479A and 480(d)(1)(I)—
 (i)submission of a court order or official Federal or State documentation that the student’s parent or legal guardian is incarcerated in any Federal or State penal institution;
 (ii)a documented phone call with, or a written statement from— (I)a child welfare agency authorized by a State or county;
 (II)a Tribal child welfare authority; (III)an independent living case worker; or
 (IV)a public or private agency, facility, or program serving the victims of abuse, neglect, assault, or violence;
 (iii)a documented phone call with, or a written statement from, an attorney, a guardian ad litem, or a court appointed special advocate, documenting that person’s relationship to the student;
 (iv)a documented phone call with, or a written statement from, a representative of a program under chapter 1 or 2 of subpart 2 of part A; or
 (v)submission of a copy of the student’s biological or adoptive parents’ or legal guardians’— (I)certificates of death; or
 (II)verified obituaries; (F)if a student does not have, and cannot get, documentation from any of the designated authorities described in subparagraph (E) of whether a student may qualify for an adjustment under sections 479A and 480(d)(1)(I) that will result in a determination of independence, may base the verification and final determination on—
 (i)a documented interview with the student that is limited to whether the student meets the requirements, and not about the reasons for the student’s situations; and
 (ii)an attestation from the student that they meet the requirements, which includes a description of the approximate dates that the student ended the financial or caregiving relationship with their parent or legal guardian, to the best of the student’s knowledge;
 (G)retain all documents related to the adjustment under sections 479A and 480(d)(1)(I), including documented interviews, for the duration of the student’s enrollment at the institution and for a minimum of 1 year after the student is no longer enrolled at the institution; and
 (H)shall presume that any student who has obtained an adjustment under sections 479A and 480(d)(1)(I) and a final determination of independence for a preceding award year at an institution to be independent for a subsequent award year at the same institution unless—
 (i)the student informs the institution that circumstances have changed; or (ii)the institution has specific conflicting information about the student’s independence.
									.
 302.Revision of FAFSA formSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090), as amended by section 301, is further amended by adding at the end the following:
				
 (j)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the possession or sale of illegal drugs on the FAFSA (or any other form developed under subsection (a))..
			303.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and
			 work assistance for drug-related offenses
 (a)In generalSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended by striking subsection (r).
 (b)Conforming amendmentsSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended by redesignating subsections (s), (t), and (u) as subsections (r), (s), and (t), respectively.
				IVFinancial Aid Shopping Sheet
			401.Secretarial requirements
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Education, in consultation with the Secretaries of Defense and Veterans Affairs, shall develop and finalize a financial shopping sheet that ensures each institution of higher education provides meaningful information about the financial cost and quality of such institution to students (including students who have authorized the Department of Education to send the student’s Institutional Student Information Record to such institution) to assist such students in determining how to use financial aid to attend such institution, and which—
 (1)is standardized so that it can be used by all institutions of higher education; (2)is consumer tested, and presented in a manner that is simple and easily understandable; and
 (3)is personalized for each student who receives such sheet by including— (A)the cost of attendance of the educational program in which the student is enrolled or seeks to be enrolled;
 (B)the type of Federal educational benefits available to assist in covering such cost of attendance, including loans and grants under title IV of the Higher Education Act of 1965;
 (C)the amount of financial aid, including Federal, State, institutional, or other aid that can be used to assist in covering such cost of attendance;
 (D)information about student outcomes for students who graduate from such educational program, including, based upon the most recent data available—
 (i)the graduation rate; (ii)the loan repayment rate; and
 (iii)the estimated loan debt upon graduation; and (E)any other information that facilitates comparison of aid packages offered by different institutions of higher education.
 (b)DefinitionsIn this subsection: (1)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 402.Requirements for institutions of higher educationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
				
 (30)The institution will use a financial aid shopping sheet described in 401(a) of the Achieving Independence through Degrees Act as its sole financial award letter or include such sheet as a supplemental cover to such financial award letter..
			VSNAP and Higher Education
 501.SNAP treatment of living expenses included in educational loansSection 5 of the Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended— (1)in subsection (d)—
 (A)in paragraph (3)(B) by striking other than and inserting including; and (B)in the proviso of paragraph (5) by striking , and no portion and all that follows through expenses,; and
 (2)in subsection (k)— (A)by striking paragraph (3); and
 (B)by redesignating paragraph (4) as paragraph (3). 502.Eligibility of students to participate in the supplemental nutrition assistance programSection 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)) is amended—
 (1)in paragraph (7) by striking or at the end; (2)in paragraph (8) by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (9)has an expected family contribution of zero, as determined by the procedures established in part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk–1087vv); or
 (10)is determined to be independent based on one of the criteria specified in subparagraphs (B), (C), (D), (G), and (H) of section 480(d)(1) of the Higher Education Act (20 U.S.C. 1087vv)..
				VIAdjustments to Campus-Based Student Financial Aid Programs
			AFederal Supplemental Educational Opportunity Grants
 601.Purpose; appropriations authorizedSection 413A of the Higher Education Act of 1965 (20 U.S.C. 1070b) is amended— (1)by amending subsection (a) to read as follows:
						
 (a)Purpose of subpartIt is the purpose of this subpart to— (1)provide, through institutions of higher education, supplemental grants to assist in making available the benefits of postsecondary education to qualified students who demonstrate financial need in accordance with the provisions of part F of this title; and
 (2)to establish demonstration projects at various institutions of higher education, as defined in section 101, to determine best practices and policies regarding the distribution of emergency grant aid to assist students in completing their program of study, notwithstanding aid they may have received in accordance with the provisions of part F of this title.;
 (2)in subsection (b)(1), by striking appropriated and all that follows through the end and inserting  appropriated—(A)$1,150,000,000 for fiscal year 2020; (B)$1,300,000,000 for fiscal year 2021;
 (C)$1,450,000,000 for fiscal year 2022; (D)$1,600,000,000 for fiscal year 2023; and
 (E)$1,750,000,000 for fiscal year 2024 and each succeeding fiscal year.; (3)by redesignating paragraph (2) as paragraph (3); and
 (4)by inserting after paragraph (1) the following:  (2)For the purpose of enabling the Secretary to fund demonstration projects under section 413(F), there are allocated, from funds authorized under paragraph (b)(1), $1,250,000 for fiscal year 2020 and each of the 3 succeeding fiscal years..
 602.Allocation of fundsSection 413D of the Higher Education Act of 1965 (20 U.S.C. 1070b–3) is amended to read as follows:  413D.Allocation of funds (a)Allocation formula for fiscal years 2020 through 2024 (1)In generalFrom the amount appropriated under section 413A(b)(1) for a fiscal year, the Secretary shall allocate to each institution—
 (A)for fiscal year 2020, an amount equal to the greater of— (i)90 percent of the amount the institution received under subsection (a) for fiscal year 2019, as such subsection was in effect with respect to such fiscal year (in this subparagraph referred to as the 2019 amount for the institution); or
 (ii)the fair share amount for the institution determined under subsection (c); (B)for fiscal year 2021, an amount equal to the greater of—
 (i)80 percent of the 2019 amount for the institution; or (ii)the fair share amount for the institution determined under subsection (c);
 (C)for fiscal year 2022, an amount equal to the greater of— (i)60 percent of the 2019 amount for the institution; or
 (ii)the fair share amount for the institution determined under subsection (c); (D)for fiscal year 2023, an amount equal to the greater of—
 (i)40 percent of the 2019 amount for the institution; or (ii)the fair share amount for the institution determined under subsection (c); and
 (E)for fiscal year 2024, an amount equal to the greater of— (i)20 percent of the 2019 amount for the institution; or
 (ii)the fair share amount for the institution determined under subsection (c). (2)Ratable reduction (A)In generalIf the amount appropriated under section 413A(b)(1) for a fiscal year is less than the amount required to be allocated to the institutions under this subsection, then the amount of the allocation to each institution shall be ratably reduced.
 (B)Additional appropriationsIf the amounts allocated to each institution are ratably reduced under subparagraph (A) for a fiscal year and additional amounts are appropriated for such fiscal year, the amount allocated to each institution from the additional amounts shall be increased on the same basis as the amounts under subparagraph (A) were reduced (until each institution receives the amount required to be allocated under this subsection).
 (b)Allocation formula for fiscal year 2025 and each succeeding fiscal yearFrom the amount appropriated under section 413A(b)(1) for fiscal year 2025 and each succeeding fiscal year, the Secretary shall allocate to each institution the fair share amount for the institution determined under subsection (c).
							(c)Determination of fair share amount
 (1)In generalSubject to paragraph (2), the fair share amount for an institution for a fiscal year shall be equal to the sum of the institution’s undergraduate student need described in paragraph (2) for the preceding fiscal year.
 (2)Institutional undergraduate student needThe undergraduate student need for an institution for a fiscal year shall be equal to the sum of the following:
 (A)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of Federal Pell Grant funds awarded at the institution for the preceding fiscal year bears to the total amount of Federal Pell Grant funds awarded at all institutions participating under this part for the preceding fiscal year.
 (B)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of the undergraduate student need at the institution for the preceding fiscal year bears to the total amount of undergraduate student need at all institutions participating under this part for the preceding fiscal year.
 (3)Eligibility for fair share amountThe Secretary may not allocate funds under this part to any institution that, for 2 or more fiscal years during any 3 fiscal year period beginning not earlier than the first day of the first fiscal year that is 2 years after the date of the enactment of this paragraph, has a student population with less than 7 percent of undergraduate students who are recipients of Federal Pell Grants..
				BFederal Work-Study Programs
 610.Purpose; authorization of appropriationsSection 441 of the Higher Education Act of 1965 (20 U.S.C. 1087–51) is amended— (1)in subsection (b), by striking part, such sums as may be necessary for fiscal year 2009 and each of the five succeeding fiscal years. and inserting
						
 part—(1)$1,500,000,000 for fiscal year 2020; (2)$1,750,000,000 for fiscal year 2021;
 (3)$2,000,000,000 for fiscal year 2022; (4)$2,250,000,000 for fiscal year 2023; and
 (5)$2,500,000,000 for fiscal year 2024 and each succeeding fiscal year.; (2)in subsection (c)—
 (A)in paragraph (3), by striking and; (B)in paragraph (4)(C), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (5)work-based learning designed to give students experience in any activity described in paragraph (1), (2), (3), or (4), whether or not credit is awarded.; and
 (3)by adding at the end the following:  (d)Work-Based learning definedFor purposes of this part, the term work-based learning means sustained interactions with industry, community, or academic professionals in real workplace settings that—
 (1)foster in-depth, first-hand engagement with the tasks required of a given career field that are aligned to a student’s field of study; and
 (2)may include internships, fellowships, and apprenticeships.. 611.Allocation formulaSection 442 of the Higher Education Act of 1965 (20 U.S.C. 1087–52) is amended to read as follows:
					
						(a)Reservations
							(1)Reservation for improved institutions
 (A)Amount of reservation for improved institutionsBeginning with the first fiscal year that is 2 years after the date of the enactment of the AID Act, for a fiscal year in which the amount appropriated under section 441(b) exceeds $700,000,000, the Secretary shall—
 (i)reserve the lesser of— (I)an amount equal to 20 percent of the amount by which the amount appropriated under section 441(b) exceeds $700,000,000; or
 (II)$150,000,000; and (ii)allocate the amount reserved under clause (i) to each improved institution in an amount equal to the greater of the following:
 (I)The amount that bears the same proportion to the amount reserved under clause (i) as the total amount of all Federal Pell Grant funds awarded at the improved institution for the second preceding fiscal year bears to the total amount of Federal Pell Grant funds awarded at improved institutions participating under this part for the second preceding fiscal year.
 (II)$5,000. (B)Improved institution describedFor purposes of this paragraph, an improved institution is an institution that, on the date the Secretary makes an allocation under subparagraph (A)(ii)—
 (i)is an institution of higher education (as defined under section 101); (ii)meets the requirements of subsection (d)(5); and
 (iii)is with respect to— (I)the completion rate or graduation rate of Federal Pell Grant recipients at the institution, in the top 75 percent of all institutions participating under this part for the preceding fiscal year;
 (II)the percentage of Federal Pell Grant recipients at the institution, in the top 50 percent of the institutions described in subclause (I); and
 (III)the annual increase in the completion rate or graduation rate of Federal Pell Grant recipients at the institution, in the top 50 percent of the institutions described in subclauses (I) and (II).
 (C)Completion rate or graduation rateFor purposes of determining the completion rate or graduation rate under this section, a Federal Pell Grant recipient who is either a full-time student or a part-time student shall be counted as a completer or graduate if, within 150 percent of the normal time for completion of or graduation from the program, the student has completed or graduated from the program, or enrolled in any program of an institution participating in any program under this title for which the prior program provides substantial preparation.
 (2)Reservation for grant programFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under subparagraph (A), the Secretary shall reserve $30,000,000 to carry out grants under section 449.
 (3)Reallocation of amount returned by improved institutionsIf an institution returns to the Secretary any portion of the sums allocated to such institution under this subsection for any fiscal year, the Secretary shall reallot such excess to improved institutions on the same basis as under paragraph (1)(A).
 (4)PublicationBeginning 1 year after the first allocations are made to improved institutions under paragraph (1)(A) and annually thereafter, the Secretary shall make publicly available—
 (A)a list of the improved institutions that received funding under such paragraph in the prior fiscal year;
 (B)the percentage of students at each such improved institution that are Federal Pell Grant recipients;
 (C)the completion rate or graduation rate for the students described in subparagraph (B) with respect to each such improved institution; and
 (D)a comparison between the information described in subparagraphs (A), (B), and (C) for the prior fiscal year for such improved institution, and such information for the year prior to such year.
								(b)Allocation formula for fiscal years 2020 through 2024
 (1)In generalFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under subsection (a), the Secretary shall allocate to each institution—
 (A)for fiscal year 2020, an amount equal to the greater of— (i)90 percent of the amount the institution received under this subsection and subsection (a) for fiscal year 2020, as such subsections were in effect with respect to such fiscal year (in this subparagraph referred to as the 2020 amount for the institution); or
 (ii)the fair share amount for the institution determined under subsection (d); (B)for fiscal year 2021, an amount equal to the greater of—
 (i)80 percent of the 2020 amount for the institution; or (ii)the fair share amount for the institution determined under subsection (d);
 (C)for fiscal year 2022, an amount equal to the greater of— (i)60 percent of the 2020 amount for the institution; or
 (ii)the fair share amount for the institution determined under subsection (d); (D)for fiscal year 2023, an amount equal to the greater of—
 (i)40 percent of the 2020 amount for the institution; or (ii)the fair share amount for the institution determined under subsection (d); and
 (E)for fiscal year 2024, an amount equal to the greater of— (i)20 percent of the 2020 amount for the institution; or
 (ii)the fair share amount for the institution determined under subsection (d). (2)Ratable reduction (A)In generalIf the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under subsection (a) is less than the amount required to be allocated to the institutions under this subsection, then the amount of the allocation to each institution shall be ratably reduced.
 (B)Additional appropriationsIf the amounts allocated to each institution are ratably reduced under subparagraph (A) for a fiscal year and additional amounts are appropriated for such fiscal year, the amount allocated to each institution from the additional amounts shall be increased on the same basis as the amounts under subparagraph (A) were reduced (until each institution receives the amount required to be allocated under this subsection).
 (c)Allocation formula for fiscal year 2025 and each succeeding fiscal yearExcept as provided in subsection (d)(5), from the amount appropriated under section 441(b) for fiscal year 2025 and each succeeding fiscal year and remaining after the Secretary reserves funds under subsection (a), the Secretary shall allocate to each institution the fair share amount for the institution determined under subsection (d).
						(d)Determination of fair share amount
 (1)In generalSubject to paragraph (2), the fair share amount for an institution for a fiscal year shall be equal to the sum of—
 (A)100 percent of the institution’s undergraduate student need described in paragraph (2) for the preceding fiscal year; and
 (B)25 percent of the institution’s graduate student need described in paragraph (3) for the preceding fiscal year.
 (2)Institutional undergraduate student needThe undergraduate student need for an institution for a fiscal year shall be equal to the sum of the following:
 (A)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of Federal Pell Grant funds awarded at the institution for the preceding fiscal year bears to the total amount of Federal Pell Grant funds awarded at all institutions participating under this part for the preceding fiscal year.
 (B)An amount equal to 50 percent of the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of the undergraduate student need at the institution for the preceding fiscal year bears to the total amount of undergraduate student need at all institutions participating under this part for the preceding fiscal year.
 (3)Institutional graduate student needThe graduate student need for an institution for a fiscal year shall be equal to the amount that bears the same proportion to the available appropriated amount for such fiscal year as the total amount of the graduate student need at the institution for the preceding fiscal year bears to the total amount of graduate student need at all institutions participating under this part for the preceding fiscal year.
 (4)Eligibility for fair share amountThe Secretary may not allocate funds under this part to any institution that, for two or more fiscal years during any three fiscal year period beginning not earlier than the first day of the first fiscal year that is 2 years after the date of the enactment of this paragraph, has—
 (A)a student population with less than 7 percent of undergraduate students who are recipients of Federal Pell Grants; or
 (B)if the institution only enrolls graduate students, a student population with less than 5 percent of students that have an expected family contribution of zero.
 (5)DefinitionsIn this subsection: (A)Available appropriated amountIn this section, the term available appropriated amount means—
 (i)the amount appropriated under section 441(b) for a fiscal year, minus (ii)the amounts reserved under subsection (a) for such fiscal year.
 (B)Average cost of attendanceThe term average cost of attendance means, with respect to an institution, the average of the attendance costs for a fiscal year for students which shall include—
 (i)tuition and fees, computed on the basis of information reported by the institution to the Secretary, which shall include—
 (I)total revenue received by the institution from undergraduate and graduate tuition and fees for the second year preceding the year for which it is applying for an allocation; and
 (II)the institution’s enrollment for such second preceding year; (ii)standard living expenses equal to 150 percent of the difference between the income protection allowance for a family of five with one in college and the income protection allowance for a family of six with one in college for a single independent student; and
 (iii)books and supplies, in an amount not exceeding $1,000. (C)Graduate student needThe term graduate student need means, with respect to a graduate student for a fiscal year, the lesser of the following:
 (i)The amount equal to (except the amount computed by this clause shall not be less than zero)— (I)the average cost of attendance for the preceding fiscal year, minus
 (II)each such graduate student’s expected family contribution (computed in accordance with part F of this title) for the preceding fiscal year.
 (ii)The total loan limit for a Federal Direct Unsubsidized Stafford Loan. (D)Undergraduate student needThe term undergraduate student need means, with respect to an undergraduate student for a fiscal year, the lesser of the following:
 (i)The total of the amount equal to (except the amount computed by this clause shall not be less than zero)—
 (I)the average cost of attendance for the fiscal year, minus (II)each such undergraduate student’s expected family contribution (computed in accordance with part F of this title) for the preceding fiscal year.
 (ii)The total loan limit for a Federal Direct Unsubsidized Stafford Loan and a Federal Direct Loan. (e)Return of surplus allocated funds (1)In generalExcept with respect to funds returned under subsection (a)(3), if an institution returns to the Secretary any portion of the sums allocated to such institution under this section for any fiscal year, the Secretary shall reallot such excess to institutions that used at least 10 percent of the total amount of funds granted to such institution under this section to compensate students employed during a qualified period of nonenrollment (as such term is defined in section 443(f)) on the same basis as excess eligible amounts are allocated under subsection (d).
 (2)Use of fundsFunds received by institutions pursuant to this subsection shall be used to compensate students employed in work-based learning positions.
							(3)Retained funds
 (A)Amount returnedIf an institution returns more than 10 percent of its allocation under paragraph (1), the institution’s allocation for the next fiscal year shall be reduced by the amount returned.
 (B)WaiverThe Secretary may waive this paragraph for a specific institution if the Secretary finds that enforcing this paragraph would be contrary to the interest of the program.
 (f)Filing deadlinesThe Secretary may require applications under this section, at such time, in such manner, and containing such information as the Secretary may require..
 612.Grants for Federal work-study programsSection 443 of the Higher Education Act of 1965 (20 U.S.C. 1087–53) is amended— (1)in subsection (b)—
 (A)by amending paragraph (2)(A) to read as follows:  (A)for fiscal year 2020 and succeeding fiscal years, an institution shall (unless the Secretary determines that enforcing this subparagraph would cause hardship for students at the institution) use—
 (i)at least 7 percent of the total amount of funds granted to such institution under this section for such fiscal year to compensate students employed in work-based learning positions; and
 (ii)at least 3 percent of the total amount of funds granted to such institution under this section for such fiscal year to compensate students who have exceptional need (as defined in section 413C(c)(2)) and are employed in a work-based learning position during a qualified period of nonenrollment, as defined in subsection (f).;
 (B)in paragraph (4)— (i)by striking $300 and inserting $500; and
 (ii)by inserting except as provided under subsection (f), before provide; (C)in paragraph (5), by striking 75 percent each place it appears and inserting 75 percent in the first year after the date of the enactment of the AID Act, 65 percent in the first succeeding fiscal year, 60 percent in the second succeeding fiscal year, 55 percent in the third succeeding fiscal year, and 50 percent each succeeding fiscal year;
 (D)in paragraph (6)— (i)by inserting who demonstrate exceptional need (as defined in section 413C(c)(2)) after students; and
 (ii)by inserting after institution, and prioritize employment for students who are currently or formerly homeless children and youths (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)) or foster care children and youth;
 (E)in paragraph (7), by striking vocational and inserting career; (F)in paragraph (8)(A)(i), by striking or vocational goals and inserting career goals;
 (G)in paragraph (10), by striking ; and and inserting a semicolon; (H)in paragraph (11), by striking the period at the end and inserting a semicolon; and
 (I)by adding at the end the following:  (12)provide assurances that compensation of students employed in the work-study program in accordance with the agreement shall include reimbursement for reasonable travel (not including the purchase of a vehicle) directly related to such work-study program;
 (13)provide assurances that the institution will administer and use feedback from the surveys required under section 450, to improve the experiences of students employed in the work-study program in accordance with the agreement;
 (14)provide assurances that the institution will collect data from students and employers such that the employment made available from funds under this part will, to the maximum extent practicable, complement and reinforce the educational goals or career goals of each student receiving assistance under this part; and
 (15)provide assurances that if the institution receives funds under section 442(a)(1)(A), such institution shall—
 (A)use such funds to compensate students employed in the work-study program in accordance with the agreement; and
 (B)prioritize the awarding of such funds (and increasing the amount of each award) to students— (i)who demonstrate exceptional need (as defined in section 413C(c)(2)); and
 (ii)who are employed in work-based learning opportunities through the work study program in accordance with the agreement.;
 (2)in subsection (c)— (A)by striking paragraph (2);
 (B)by inserting after paragraph (1) the following:  (2)provide assurances that compensation of students employed in the work-study program in accordance with the agreement shall include reimbursement for reasonable travel (not including the purchase of a vehicle) directly related to such work-study program.; and
 (C)in paragraph (4), by inserting and complement and reinforce the educational goals or career goals of each student receiving assistance under this part after academically relevant;
 (3)in subsection (d)(1)— (A)by striking In any academic year to which subsection (b)(2)(A) applies, an institution shall ensure that and inserting An institution may use the; and
 (B)by striking travel and inserting reasonable travel (not including the purchase of a vehicle); (4)in subsection (e)(3), by striking 75 and inserting 50; and
 (5)by adding at the end the following:  (f)Qualified period of nonenrollment (1)In generalA student may be awarded work-study employment during a qualified period of nonenrollment if—
 (A)the student demonstrates exceptional need (as defined in section 413C(c)(2)) in the award year prior to the qualified period of nonenrollment;
 (B)the student is employed in a work-based learning position; and (C)the employment—
 (i)involves less than 25 percent administrative work; and (ii)is for at least 20 hours per week, unless the institution waives such requirement—
 (I)at the request of the student; or (II)based on a finding by the institution that such requirement presents a hardship in finding a work-based learning position for the student.
											(2)Funds earned
 (A)In generalAny funds earned by a student (beyond standard living expenses (as such term is described in section 413D(c)(3)(C))) during the qualified period of nonenrollment less than or equal to $2,500 may not be applied to such student’s cost of attendance for the next period in which the student is enrolled.
 (B)Excess fundsAny funds earned by a student (beyond standard living expenses (as such term is described in section 413D(c)(3)(C))) during the qualified period of nonenrollment in excess of $2,500 shall be applied to such student’s cost of attendance for the next period in which the student is enrolled.
 (3)Definition of qualified period of nonenrollmentIn this subsection, the term qualified period of nonenrollment means, with respect to a student, a period of nonenrollment that— (A)occurs between a period of enrollment and a period of anticipated enrollment; and
 (B)the duration of which is no longer than 6 months.. 613.Flexible use of fundsSection 445 of the Higher Education Act of 1965 (20 U.S.C. 1087–55) is amended—
 (1)in subsection (a), by adding at the end the following:  (3)In addition to the carry-over sums authorized under paragraph (1) of this section, an institution may permit a student who completed the previous award period to continue to earn unearned portions of the student’s work-study award from that previous period if—
 (A)any reduction in the student’s need upon which the award was based is accounted for in the remaining portion; and
 (B)the student is currently employed in a work-based learning position.; and (2)by striking 10 percent both places it appears and inserting 20 percent.
					614.Job location and development programs
 (a)AmendmentsSection 446 of the Higher Education Act of 1965 (20 U.S.C. 1087–56) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking 10 percent or $75,000 and inserting 20 percent or $150,000; and (B)in paragraph (2), by striking vocational and inserting career; and
 (2)in subsection (b)— (A)by striking paragraphs (1) and (2);
 (B)by inserting before paragraph (3) the following:  (1)provide satisfactory assurance that the institution will prioritize placing students with exceptional need (as defined in section 413C(c)(2)) and Federal work-study recipients in jobs located and developed under this section; and
 (2)provide satisfactory assurances that the funds available under this section will be used to locate and develop work-based learning positions;; and
 (C)in paragraph (6), by striking the period and inserting  , including—(A)the number of students employed in work-based learning positions through such program; (B)the number of students demonstrating exceptional need (as defined in section 413C(c)(2)) and Federal work-study recipients employed through such program; and
 (C)the number of students demonstrating exceptional need (as defined in section 413C(c)(2)) and Federal work-study recipients employed in work-based learning positions through such program..
 (b)Clarification on carry-Over authorityOf the sums granted to an eligible institution under part C of title IV of the Higher Education Act (20 U.S.C. 1087–51) for any fiscal year, 10 percent may, at the discretion of the institution, remain available for expenditure during the succeeding fiscal year to carry out programs under such part, including the job location and development programs under section 446 of such Act (20 U.S.C. 1087–56).
 615.Community serviceSection 447 of the Higher Education Act of 1965 (20 U.S.C. 1087–57) is amended to read as follows:  447.Additional funds to conduct community service work study programsEach institution participating under this part may use up to 10 percent of the funds made available under section 489(a) and attributable to the amount of the institution’s expenditures under this part to conduct that institution’s program of community service-learning, including—
 (1)development of mechanisms to assure the academic quality of the student experience; (2)assuring student access to educational resources, expertise, and supervision necessary to achieve community service objectives;
 (3)assuring, to the maximum extent practicable, that the community service-learning program will support the educational goals or career goals of students participating in such program;
 (4)collaboration with public and private nonprofit agencies, and programs assisted under the National and Community Service Act of 1990 in the planning, development, and administration of such programs; and
 (5)to recruit and compensate students for community service-learning (including compensation for time spent in training and for reasonable travel (not including the purchase of a vehicle) directly related to such community service)..
 616.Pilot grant programPart C of title IV of the Higher Education Act (20 U.S.C. 1087–51 et seq.) is amended by adding at the end the following:
					
						449.Work-based learning opportunities pilot grant program
							(a)Establishment
 (1)In generalThe Secretary shall establish a program to provide grants to eligible institutions participating under this part to establish or expand a program to develop work-based learning positions.
								(2)Limitations
 (A)DurationA grant awarded under this section shall be for a period of not more than 4 years, but may be renewed by the Secretary for a period of 2 years.
 (B)AmountA grant under this section may not be in an amount greater than $1,000,000. (b)ApplicationTo be selected to receive a grant under this section an eligible institution participating under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a plan that describes how the eligible institution will establish or expand a program to develop work-based learning positions that will—
 (1)benefit students who demonstrate exceptional need (as defined in section 413C(c)(2)); (2)identify high-demand occupations (as determined by the Bureau of Labor and Statistics, State departments of labor, and local workforce investment boards) and develop partnerships with high-demand employers (including nonprofit organizations, for-profit firms, or public agencies);
 (3)involve participating employers in evaluating and improving such program; (4)track and report academic and employment outcomes for participating students; and
 (5)be able to continue after the end of the grant term. (c)Use of fundsGrant funds awarded under this program shall be used to pay wages for students participating under this program and develop work-based learning positions that—
 (1)are for a period of at least 12 weeks; (2)serve students who demonstrate exceptional need (as defined in section 413C(c)(2));
 (3)limit administrative work to no more than 25 percent of such position; (4)provide a minimum of 15 hours of work per week during periods of enrollment and 30 hours per week during periods of nonenrollment, except such requirement may be waived by the institution in consultation with a student;
 (5)include career coaching from participating employers (including mock interviews, resume writing assistance, and counseling on applying for and attaining employment); and
 (6)provide participating students with opportunities to meet with employers in fields or industries related to those of participating employers.
 (d)ReportOn a date that is before the date on which the period of the grant received by an eligible institution under this section terminates, such institution shall submit a report to the Secretary including—
 (1)the graduation rate or completion rate (as described under section 442(a)(1)(C)) with respect to students participating in work-based learning positions under the pilot program; and
 (2)the results of the work-based learning opportunities program for which such institution received such grant, including—
 (A)participating students’ satisfaction with the program as reported in surveys under section 450; (B)the types of jobs in which participating students were employed and the types of duties performed in such jobs;
 (C)the academic programs of the participating students; (D)the share of participating students who worked at another job, in addition to the one under the pilot program;
 (E)the percentage of participating students who, during the second quarter after completing their academic program, are in education or training activities or unsubsidized employment;
 (F)the percentage of participating students employed in high-demand occupations within 2 quarters of completing their academic programs; and
 (G)other items as deemed relevant by the Secretary. (e)Reservation of funding for such programFrom the amount appropriated under section 441(b) for a fiscal year and remaining after the Secretary reserves funds under section 442(a)(1), the Secretary shall reserve $30,000,000 to carry out grants under this section..
 617.Department activitiesPart C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.) is further amended by adding at the end the following:
					
						450.Department activities
 (a)SurveysNot later than 1 year after the date of the enactment of this section, the Secretary shall develop, in consultation with work-study administrators from institutions of higher education, participating employers, and participating students—
 (1)a consumer-tested electronic survey for students awarded work-study employment under the Federal work-study program under this part that, not less than once every 4 years—
 (A)measures each such student’s satisfaction with the Federal work-study program, including— (i)any complaints the student has with respect to the program;
 (ii)the amount and quality of the on-the-job training the student received; (iii)the amount and quality of on-the-job supervision and employer feedback the student received;
 (iv)the amount and quality of information provided by the institution about the work-study program and job opportunities and the availability of work-study staff at the institution;
 (v)the quality of the assistance provided by the institution to the student in finding a work-study job and the availability of types of jobs; and
 (vi)the student’s overall satisfaction with the work-study program; (B)measures the applicability of work-study employment to the educational goals and career goals of each such student;
 (C)elicits an assessment by each such student of the capacity to manage time between work-study employment and coursework;
 (D)measures, with respect to the program— (i)the award amounts under the program;
 (ii)the average number of hours students worked per week, and the wages received for such work; (iii)the number of on campus jobs and off campus jobs;
 (iv)how students located work-study positions; (v)the work performed at each job;
 (vi)whether students worked additional jobs while employed in a work-study job (and the reason for such additional job);
 (vii)whether the work-study employment had an impact on the student’s academic performance; and (viii)the voluntarily disclosed demographics of students awarded work-study employment; and
 (E)includes such information as the Secretary may require; (2)a consumer-tested electronic survey for employers of students described in paragraph (1) that—
 (A)measures each such employer’s satisfaction with the Federal work-study program, including— (i)the extent to which the employer is satisfied with its ability to accommodate students’ schedules;
 (ii)the extent to which student-employees are prepared for the duties advertised for the job; and (iii)the extent to which the employer is satisfied with opportunities to make recommendations for improving institutions’ academic programs;
 (B)elicits an assessment by each such employer of— (i)any complaints the employer had with respect to the program;
 (ii)any skills or knowledge necessary for the job that student-employees are lacking; and (iii)the extent of outreach from institutions to the employer; and
 (C)includes such information as the Secretary may require; and (3)a consumer-tested electronic survey that, not less than once every 4 years, with respect to each institution of higher education participating in the Federal work-study program, measures—
 (A)methods used to recruit on-campus and off-campus employers; (B)if an institution operates a job location development program—
 (i)the share of jobs filled on-campus and off-campus; (ii)the share of jobs filled by—
 (I)work-study recipients; and (II)students who demonstrate exceptional need (as defined in section 413C(c)(2));
 (iii)the primary factors considered in matching work-study students and jobs; (iv)the share of students employed in work-based learning opportunities; and
 (v)the share of students employed during qualified periods of nonenrollment, including the share of students with exceptional need (as defined in section 413C(c)(2)) employed during qualified periods of nonenrollment;
 (C)the institution’s Federal and non-Federal contributions toward work-study wages; (D)the primary factors considered in awarding students work-study and in determining the amount of the award;
 (E)the acceptance rate among students who were offered work-study aid; and (F)other information the Secretary may require.
 (b)ResultsThe Secretary shall develop an online portal— (1)for students, employers, and institutions of higher education to access the surveys required under subsection (a); and
 (2)to compile the results of such surveys. (c)ReportNot less than once every 4 years after the date of the enactment of this subsection, the Secretary shall submit a report to Congress that includes—
 (1)the data collected under this section (redacted for personal information); (2)with respect to students employed in work-study through the Federal work-study program—
 (A)the types of jobs such students participated in; (B)the average hours worked per week;
 (C)the average award amount; (D)the average wage rates;
 (E)the extent to which students enter employment with skills and knowledge gained from work-study participation that have prepared them for the job; and
 (F)the students’ satisfaction with the program and primary complaints; (3)the extent to which institutions conduct outreach to employers and engage them in discussions on improving academic programs;
 (4)the extent to which institutions conduct outreach to students and make jobs readily available; (5)the extent to which the work-study employment aligns with students’ academic programs or career goals;
 (6)the employers’ satisfaction with the program and primary complaints; and (7)recommendations for improving the program.
 (d)ConsultationIn consulting with the entities described in subsection (a) to create the electronic surveys required under such subsection, the Secretary shall engage with—
 (1)a representative sample of institutions of higher education participating in the Federal work-study program;
 (2)a representative sample of employers participating in the Federal work-study program; and (3)a representative sample of students participating in the Federal work-study program.
 (e)Technical assistanceThe Secretary shall— (1)provide technical assistance to institutions participating under the Federal work-study program under this part to—
 (A)comply with the amendments made by part B of title VI of the AID Act and the regulations issued pursuant to this subtitle;
 (B)administer the surveys described in subsection (a) to students and employers participating in the Federal work-study program;
 (C)ensure that Federal work-study positions align with students’ educational goals or career goals to the maximum extent practicable; and
 (D)satisfy the requirements under section 443(b)(7); and (2)issue guidance and provide technical assistance to institutions to support improved partnerships and coordination among financial aid, career services, and academic advisors to administer the Federal work-study program.
 (f)Response rateIn the case of an institution participating under the Federal work-study program under this part with a response rate for students and employers with respect to the surveys described in subsection (a)(1) of less than 75 percent, the Secretary shall require such institution—
 (1)to submit to the Secretary an improvement plan to increase such response rate; and (2)if the response rate has not improved 2 years after the date on which an improvement plan was submitted under paragraph (1), submit to the Secretary a revised improvement plan.
 (g)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 to carry out subsection (a).. 618.Study and report (a)StudyNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study on best practices for assisting students participating in the Federal work-study program under part C of title IV of the Higher Education Act (42 U.S.C. 1087–51 et seq.) with—
 (1)connecting to off-campus employers; (2)procuring work-based learning opportunities through such program;
 (3)procuring employment that aligns with students’ educational goals or career goals; (4)locating employment through job location and development programs;
 (5)procuring employment in high-demand occupations; (6)balancing employment with academic programs to improve graduation and completion rates; and
 (7)with respect to students with exceptional need (as defined in section 413C(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070b–2(c)(2)))—
 (A)locating and coordinating work-study employment during qualified periods of nonenrollment; (B)increasing participation of such students in such work-study program; and
 (C)limiting the need for additional employment outside the work-study program. (b)ReportNot later than one year after the date on which the study required under subsection (a) is completed, the Comptroller General of the United States shall submit to Congress a report summarizing the findings of such study.
 (c)Publish reportThe Comptroller General of the United States shall make the report required under subsection (b) available to the public on the website of the Government Accountability Office.
					